COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Keith William Lamerland v. The State of Texas

Appellate case number:    01-16-00883-CR

Trial court case number: 1453794

Trial court:              232nd District Court of Harris County

        Appellant’s counsel filed a motion to require the trial court to unseal the confidential
clerk’s record filed in this Court. On February 7, 2017, we issued an order, abating the appeal
and remanding to the trial court for findings or other orders concerning access to the confidential
clerk’s record. On March 8, 2017, a supplemental clerk’s record was filed containing the trial
court’s March 3, 2017 order granting the State’s motion to seal medical information of the child
victim and the trial court’s March 3, 2017 order granting access to the confidential clerk’s record
to the attorneys representing the appellant and the State.
        On March 8, 2017, appellant filed a motion to withdraw its previous motion to require the
trial court to unseal the confidential clerk’s record. We grant the motion to withdraw.
        This case is reinstated on the active docket. Appellant’s brief is due 30 days from the date
of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: March 14, 2017